Name: 98/330/EC: European Parliament Decision of 31 March 1998 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1996
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  cooperation policy
 Date Published: 1998-05-16

 Avis juridique important|31998D033098/330/EC: European Parliament Decision of 31 March 1998 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1996 Official Journal L 146 , 16/05/1998 P. 0028 - 0029EUROPEAN PARLIAMENT DECISION of 31 March 1998 giving discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1996 (98/330/EC)THE EUROPEAN PARLIAMENT,- Having regard to the EC Treaty,- Having regard to the fourth ACP-EEC Convention (1),- Having regard to the balance sheets and revenue and expenditure accounts of the sixth and seventh European Development Funds for the 1996 financial year (SEC(97) 0938 - C4-0274/97),- Having regard to the report and the Statement of Assurance of the Court of Auditors concerning the financial year 1996 and the replies of the institutions (2),- Having regard to the Recommendation of the Council of 9 March 1998 (C4-0166/98),- Having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A4-0091/98),1. Gives discharge to the Commission in respect of the financial management of the seventh European Development Fund for the financial year 1996 on the basis of the following amounts:>TABLE>>TABLE>2. Records its observations in the resolution which forms part of this Decision;3. Instructs its President to forward this Decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to have them published in the Official Journal of the European Communities (L series).The Secretary-GeneralJulian PRIESTLEYThe PresidentJosÃ © MarÃ ­a GIL-ROBLES(1) OJ L 229, 17. 8. 1991.(2) JO C 348, 18. 11. 1997 (Volume I, Chapter 12 and Volume II, Part II).